Title: To Thomas Jefferson from John Syme, 19 January 1781
From: Syme, John
To: Jefferson, Thomas



Sir
New Castle 19th. Jany 1781.

Our Waggons and Men being Chiefly Out With the Militia, I Have met with Great Difficulty in procuring them both with that Dispatch with Which I would be Glad to Execute any thing Committed to my Care by Your Excellency; However, the Business is now in Some forwardness. You Have Half a Dozen Waggons Loaded with Spirits, with Directions to Wait on You, as You Desir’d, and Riders Out to get more.
Will it not be Necessary to appoint a Waggon Master, a Receiver and Deliverer of Stores Here, or Would you Call Him Commissary. I Know not the Several Appellations, proper, for the Men Necessary in this Department, But you’ll be Assur’d, it is Exceeding Troublesome and Expensive. You Will be Pleas’d to Direct me, in the Delivery of these Articles. I Have had a Number of Applications, But no Spirits furnish’d to any One Except Genl. Nelson’s Command, by Order of Mr. Wm. Claiborne, who Styles Himself, Director of the Stores, under my Care. The Flour in Bad  Order, Quality same, Have Dealt out, as Sparingly as Possible, to the Partys of Millitia passing this Way, which are many and Extremely pressing me for everything. This Moment Mr. Richd. Burnley, wants the Remainder of the Flour, and six hhds. Rum for Genl. Nelson, the Former Have Granted, but the Latter remains, for Your Determination; Knowing as You Observ’d to me, it is a Very Scarce Article. I can’t Yet make up my Mind as to the Heavy Artillery. There is about 200 bbls. Corn Come up the River, which (one of Your Board thinking it necessary for Mr. Rose to have the quantity at Cumberland) mention to You.
I shall in Cases of Difficulty Apply to Your Excellency and in Everything Do the best I can, Being on all Occasions, wth Great Esteem, Your Most Obedt. Servt.,

J Syme

